Citation Nr: 1542567	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-15 430	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran had active service from July 2005 to December 2005, and from April 2008 to May 2009 and from April 2013 to April 2014.  The Veteran appears to have served in Iraq and Afghanistan.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The matter was later transferred to the Boston, Massachusetts RO.  However, the Veteran currently resides in Woodbridge, Virginia; thus, jurisdiction should be transferred to the Roanoke, Virginia RO, as soon as is feasible.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has been diagnosed with a respiratory disability, characterized as asthma by his physicians.  He asserts that his disability had its onset during his period of active service in the Southwest Asia theater of operations from April 2008 to May 2009.  Specifically, the Veteran asserts that exposure to environmental toxins released during the burning of waste near his position in Iraq caused him to develop a respiratory disorder.  

The Veteran's service treatment records reflect that he served in Iraq from 2008 to 2009.  In March 2012, the Veteran's commanding officer submitted a letter confirming that the Veteran's unit was in close proximity to an area used to burn organic and non-organic waste.  He also asserted that the Veteran's unit was exposed to pesticides, sand and dust.  Thus, the Veteran's assertions as to his proximity to environmental toxins in Iraq are presumed true.  38 U.S.C.A. § 1154(b).  

The Veteran contends that he first noticed respiratory symptoms during his service, but did not seek treatment for them.  He also contends that he sought VA treatment for his respiratory symptoms in 2009, immediately after his discharge from service.  

The record includes VA treatment records from January 2010 to December 2010; however, it is clear that the Veteran sought VA treatment prior to January 2010, as the records begin abruptly during a course of treatment for a right hip disability, and asthma is already included among the Veteran's medical history.  A search for the outstanding VA treatment records must therefore be undertaken.  38 C.F.R.                      § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is also a member of the Army Reserve; the records from his Reserve service are likely to be relevant to his claim, and must be obtained.  Id.  In particular, a recent DD Form 214 appears to reflect an additional period of active military service in Afghanistan.  Service treatment records from this period of active service have not yet been associated with the Veteran's claims file.  These must be obtained.

The Veteran is competent to report symptoms of respiratory distress in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  In light of the current diagnosis of asthma, and the Veteran's competent reports of in-service incurrence of the disorder, a VA examination must be obtained.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2009 to January 2010, and from September 2010 to the present.  

2.  Obtain the Veteran's records from the Army Reserve.  The Veteran's last known unit is the 344th Military Police Company, Worcester, Massachusetts.  This must include a request for all service treatment records from all periods of active duty service (including the recent period of active duty service from April 2013 to April 2014), and any periods of ACDUTRA and INACDUTRA.  

3.  After allowing for a reasonable time to associate with the claims file the records noted above, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disability was incurred during the Veteran's periods of service from April 2008 to May 2009 or April 2013 to April 2014.  The examiner is to accept as fact the Veteran's reports of respiratory symptoms during service in reaching a conclusion in this matter.  The examiner is asked to state whether the Veteran's respiratory disability first manifested during a period of active service; or, alternatively, whether it is the result of exposure to the environmental toxins generated by his proximity to burn pits at his station in Iraq or exposure to any toxins during service in Afghanistan in 2013/2014.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




